         Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 1 of 34




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       17 Crim. 124 (PAE)
                       -v-
                                                                            ORDER
 GLEN ROBINSON,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached pro se motion for compassionate release from

defendant Glen Robinson. The Court appoints James Neuman, Esq. as CJA counsel for Mr.

Robinson for the limited purpose of writing a memorandum of law in support of Mr. Robinson’s

motion for compassionate release. That memorandum is due March 16. The Government’s

opposition is due March 23, 2021. The Court does not invite a reply.

       SO ORDERED.


                                                          PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: February 23, 2021
       New York, New York
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 2 of 34
                                                      D&F
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 3 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 4 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 5 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 6 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 7 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 8 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 9 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 10 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 11 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 12 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 13 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 14 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 15 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 16 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 17 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 18 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 19 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 20 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 21 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 22 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 23 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 24 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 25 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 26 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 27 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 28 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 29 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 30 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 31 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 32 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 33 of 34
Case 1:17-cr-00124-PAE Document 27 Filed 02/23/21 Page 34 of 34
